DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 25 October 2018, this is a First Action Non-Final Rejection on the Merits.  Claims 1-23 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 October 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7-8, 11-12, 14-15, 18-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkinson et al (US 2018/0246526 A1, hereinafter Wilkinson).
Regarding claim 1, Wilkinson discloses a feeder system for fulfilling lockbox pick-up requests, comprising: 

at least one robotic device (Figure 1, unmanned mobile lockers 110), each robotic device comprising at least one secure compartment (Figure 1, cargo space 119) configured to hold one or more items (Figure 1, products 190) associated with a lockbox pick-up request (Figures 1-3; at least as in paragraphs 0020, 0023, 0028, 0054 and 0061-0062, specifically as shown in at least Figure 1); and 
a processing circuit (Figure 2, control circuit 210) comprising a processor and a memory (Figure 2; at least as in paragraphs 0047-0048), the memory structured to store instructions that are executable by the processor and cause the processing circuit to: 
receive, by the network interface, instructions for fulfilling the lockbox pick-up request (Figures 2-3; at least as in paragraphs 0047-0052 and 0061-0064, specifically as in at least Figure 3, step 330, and as further disclosed in paragraph 0061); and 
control the at least one robotic device to fulfill the lockbox pick-up request based on the instructions (Figures 2-3; at least as in paragraphs 0052-0057 and 0061-0064, specifically as in at least Figure 3, step 340, and as further disclosed in paragraph 0062).
Regarding claim 4, Wilkinson further discloses wherein each robotic device is configured to dock with a lockbox (Figure 1, mini unmanned mobile lockers 111; at least as in paragraphs 0023, 0057 and 0067, specifically as in at least paragraph 0023 
Regarding claim 5, Wilkinson further discloses wherein each robotic device is configured to dock with another robotic device (Figure 1, mobile deployment station 130; at least as in paragraph 0021, wherein said mobile deployment station may be an autonomous ground vehicle and further wherein the mobile deployment station 130 includes a plurality of docking ports 135 configured to permit the unmanned mobile lockers 110 to dock thereto and charge).
Regarding claim 7, Wilkinson further discloses wherein the instructions further cause the processing circuit to generate a log of actions taken to fulfill the lockbox pick-up request (Figures 1-3; at least as in paragraphs 0015-0017, 0061-0062 and 0069-0072, specifically at least as in paragraph 0015, regarding wherein the database 140 includes pending order status, and further as in at least paragraph 0072 wherein the database 140 receives a signal indicating successful delivery of a product to a verified person).
Regarding claim 8, Wilkinson discloses a method of fulfilling a lockbox pick-up request, comprising: 
providing a feeder system comprising at least one robotic device (Figure 1, unmanned mobile lockers 110), each robotic device comprising at least one secure compartment (Figure 1, cargo space 119) configured to hold one or more items (Figure 1, products 190) associated with a lockbox pick-up request (Figures 1-3; at least as in paragraphs 0020, 0023, 0028, 0054 and 0061-0062, specifically as shown in at least Figure 1); 

controlling the at least one robotic device to fulfill the lockbox pick-up request based on the instructions (Figures 2-3; at least as in paragraphs 0052-0057 and 0061-0064, specifically as in at least Figure 3, step 340, and as further disclosed in paragraph 0062).
Regarding claim 11, Wilkinson further discloses wherein each robotic device is configured to dock with a lockbox (Figure 1, mini unmanned mobile lockers 111; at least as in paragraphs 0023, 0057 and 0067, specifically as in at least paragraph 0023 wherein the cargo space of each of the unmanned lockers 110 are configured to operatively couple to one or more mini unmanned mobile lockers 111).
Regarding claim 12, Wilkinson further discloses wherein each robotic device is configured to dock with another robotic device (Figure 1, mobile deployment station 130; at least as in paragraph 0021, wherein said mobile deployment station may be an autonomous ground vehicle and further wherein the mobile deployment station 130 includes a plurality of docking ports 135 configured to permit the unmanned mobile lockers 110 to dock thereto and charge).
Regarding claim 14, Wilkinson discloses the method further comprising generating a log of actions taken to fulfill the lockbox pick-up request (Figures 1-3; at least as in paragraphs 0015-0017, 0061-0062 and 0069-0072, specifically at least as in paragraph 0015, regarding wherein the database 140 includes pending order status, 
Regarding claim 15, Wilkinson discloses a lockbox system, comprising: 
a bank of one or more lockboxes (Figure 1, mini unmanned mobile lockers 111), each lockbox comprising a receptacle and locking mechanism (Figures 1-3; at least as in paragraphs 0020, 0023, 0028, 0054 and 0061-0062, specifically as shown in at least Figure 1); and 
a feeder system, comprising: 
a network interface (Figure 1, computing device 150) configured to communicate with a computing system associated with a provider of lockbox services (Figures 1 & 2; at least as in paragraphs  0014, 0018-0019, 0047-0054 and 0063, specifically as shown in at least Figure 1); 
one or more robotic devices (Figure 1, unmanned mobile lockers 110), each robotic device comprising at least one secure compartment (Figure 1, cargo space 119) configured to hold one or more items (Figure 1, products 190) associated with a lockbox pick-up request (Figures 1-3; at least as in paragraphs 0020, 0023, 0028, 0054 and 0061-0062, specifically as shown in at least Figure 1); and 
a processing circuit (Figure 2, control circuit 210) comprising a processor and a memory (Figure 2; at least as in paragraphs 0047-0048), the memory structured to store instructions that are executable by the processor and cause the processing circuit to: 

control the one or more robotic devices to gather and deliver the one or more items to a lockbox from the lockbox bank based on the instructions (Figures 2-3; at least as in paragraphs 0052-0057 and 0061-0064, specifically as in at least Figure 3, step 340, and as further disclosed in paragraph 0062).
Regarding claim 18, Wilkinson further discloses wherein each robotic device is configured to dock with a lockbox (Figure 1, mini unmanned mobile lockers 111; at least as in paragraphs 0023, 0057 and 0067, specifically as in at least paragraph 0023 wherein the cargo space of each of the unmanned lockers 110 are configured to operatively couple to one or more mini unmanned mobile lockers 111).
Regarding claim 19, Wilkinson further discloses wherein the bank of one or more lockboxes comprises at least one lockbox in a first shape and at least one lockbox in a second shape (Figure 1; at least as in paragraphs 0023, 0057 and 0067, specifically as in at least paragraph 0023 wherein the cargo space of each of the unmanned lockers 110 are configured to operatively couple to one or more mini unmanned mobile lockers 111); and 
wherein the one or more robotic devices comprise at least one robotic device shaped to dock with the first shape of lockbox and at least one robotic device shaped to dock with the second shape of lockbox (Figure 1; at least as in paragraphs 0023, 0057 
Regarding claim 20, Wilkinson further discloses wherein each robotic device is configured to dock with another robotic device (Figure 1, mobile deployment station 130; at least as in paragraph 0021, wherein said mobile deployment station may be an autonomous ground vehicle and further wherein the mobile deployment station 130 includes a plurality of docking ports 135 configured to permit the unmanned mobile lockers 110 to dock thereto and charge).
Regarding claim 22, Wilkinson further discloses wherein the instructions further cause the processing circuit to generate a log of actions taken to fulfill the lockbox pick-up request (Figures 1-3; at least as in paragraphs 0015-0017, 0061-0062 and 0069-0072, specifically at least as in paragraph 0015, regarding wherein the database 140 includes pending order status, and further as in at least paragraph 0072 wherein the database 140 receives a signal indicating successful delivery of a product to a verified person).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 9-10, 16-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 2018/0246526 A1, hereinafter Wilkinson) in view of Dyson (US 2008/0301049 A1).
The teachings of Wilkinson have been discussed above.
Regarding claim 2, Wilkinson is silent specifically regarding wherein each robotic device comprises at least one of a currency dispenser, a document printer, or a card printer in the at least one secure compartment.  Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock and undock with said cash acceptance terminals 112.  Dyson goes on to teach wherein said cash acceptance terminals 112 and identifiable secure containers are adapted for bidirectional communication and further programmed to communicate with a server 118, which is in communication with the data processing of one or more financial institutions 120.  Dyson further discloses wherein said one or more cash acceptance terminals receives a request from a user (i.e. deposit, withdrawal, etc.) and further wherein based 
Regarding claim 3, Wilkinson is silent regarding wherein the feeder system further comprises one or more storage lockers comprising at least one of a currency dispenser, a document printer, or a card printer.  Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock and undock with said cash acceptance terminals 112.  Dyson goes on to teach wherein said cash acceptance terminals 112 and identifiable secure containers are adapted for bidirectional communication and further programmed to communicate with a server 118, 
Regarding claim 9, Wilkinson is silent specifically regarding wherein each robotic device comprises at least one of a currency dispenser, a document printer, or a card printer in the at least one secure compartment.  Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock 
Regarding claim 10, Wilkinson is silent specifically regarding wherein the feeder system further comprises one or more storage lockers comprising at least one of a currency dispenser, a document printer, or a card printer.  Dyson discloses a 
Regarding claim 16, Wilkinson is silent specifically regarding wherein each robotic device comprises at least one of a currency dispenser, a document printer, or a card printer in the at least one secure compartment.  Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock and undock with said cash acceptance terminals 112.  Dyson goes on to teach wherein said cash acceptance terminals 112 and identifiable secure containers are adapted for bidirectional communication and further programmed to communicate with a server 118, which is in communication with the data processing of one or more financial institutions 120.  Dyson further discloses wherein said one or more cash acceptance terminals receives a request from a user (i.e. deposit, withdrawal, etc.) and further wherein based on user’s request, controls the cash acceptance terminal to perform the request from the user.  Dyson additionally discloses wherein said cash acceptance terminals and secure containers can function as an automated teller machine or cash dispensing terminal and further record and store transactions performed (Figures 1-3; at least as in paragraphs 0119-0128).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wilkinson, to include Dyson’s teaching of providing currency dispensing and/or card printer capabilities to the robotic device and/or storage lockers, since Dyson teaches wherein such a system provides more efficient and secure transactions between a person and a financial 
Regarding claim 17, Wilkinson is silent specifically regarding wherein the feeder system further comprises one or more storage lockers comprising at least one of a currency dispenser, a document printer, or a card printer.  Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock and undock with said cash acceptance terminals 112.  Dyson goes on to teach wherein said cash acceptance terminals 112 and identifiable secure containers are adapted for bidirectional communication and further programmed to communicate with a server 118, which is in communication with the data processing of one or more financial institutions 120.  Dyson further discloses wherein said one or more cash acceptance terminals receives a request from a user (i.e. deposit, withdrawal, etc.) and further wherein based on user’s request, controls the cash acceptance terminal to perform the request from the user.  Dyson additionally discloses wherein said cash acceptance terminals and secure containers can function as an automated teller machine or cash dispensing terminal and further record and store transactions performed (Figures 1-3; at least as in paragraphs 0119-0128).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention 
Regarding claim 23, Wilkinson is silent regarding wherein each lockbox further comprises a back panel accessible by the one or more robotic devices and through which the one or more robotic devices deliver the one or more items to the lockbox Dyson discloses a transaction management system that includes a plurality of individually identifiable secure container holding facilities constituted by cash acceptance terminals 112 (i.e. robotic devices) and a plurality of individually identifiable secure containers (i.e. lockboxes) adapted to dock and undock with said cash acceptance terminals 112.  Dyson goes on to teach wherein said cash acceptance terminals 112 and identifiable secure containers are adapted for bidirectional communication and further programmed to communicate with a server 118, which is in communication with the data processing of one or more financial institutions 120.  Dyson further discloses wherein said one or more cash acceptance terminals receives a request from a user (i.e. deposit, withdrawal, etc.) and further wherein based on user’s request, controls the cash acceptance terminal to perform the request from the user.  Dyson additionally discloses wherein said cash acceptance terminals and secure containers can function as an automated teller machine or cash dispensing terminal and further record and store transactions performed (at least as in paragraphs 0006, 0052, 0180-0182, at least as in paragraph 0180 regarding the locked cash feed hatch of the secure container). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wilkinson, to include Dyson’s teaching of providing a lockable hatch provided with said storage lockers, since Dyson teaches wherein such a system provides more efficient and secure transactions between a person and a financial institution through the use of robotic devices employing secure lockable storage lockers.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Wilkinson and Dyson, as they are both directed towards the same field of endeavor of utilizing robotic devices for completing a transaction/order with secure (i.e. lockable) devices (i.e. containers, lockers, etc.), thereby providing a more enhanced robotic transaction system.



Claims 6, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson et al (US 2018/0246526 A1, hereinafter Wilkinson).
The teachings of Wilkinson have been discussed above.
Regarding claim 6, Wilkinson is silent regarding wherein the at least one robotic device is configured to move at least one of along or up and down a track.  Examiner notes wherein Wilkinson teaches wherein said unmanned mobile lockers (i.e. robotic device(s)) include their own propulsion system that enable said unmanned mobile locker(s) to accelerate, decelerate and/or traverse an environment using a navigation coordinate system.  Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wilkinson 
Regarding claim 13, Wilkinson is silent regarding wherein the at least one robotic device is configured to move at least one of along or up and down a track.  Examiner notes wherein Wilkinson teaches wherein said unmanned mobile lockers (i.e. robotic device(s)) include their own propulsion system that enable said unmanned mobile locker(s) to accelerate, decelerate and/or traverse an environment using a navigation coordinate system.  Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wilkinson to provide a track travelling system for said unmanned mobile lockers for travelling from one location to another location, since applicant has not disclosed that employing a track system for a robotic device solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the propulsion system as taught by Wilkinson for travelling from a first location to a second (i.e. destination) location.  Examiner further notes wherein a track travelling system would limit the travelling capabilities of said robotic device, and therefore, the robotic 
Regarding claim 21, Wilkinson is silent regarding wherein the one or more robotic devices are configured to move at least one of along or up and down a track.  Examiner notes wherein Wilkinson teaches wherein said unmanned mobile lockers (i.e. robotic device(s)) include their own propulsion system that enable said unmanned mobile locker(s) to accelerate, decelerate and/or traverse an environment using a navigation coordinate system.  Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Wilkinson to provide a track travelling system for said unmanned mobile lockers for travelling from one location to another location, since applicant has not disclosed that employing a track system for a robotic device solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the propulsion system as taught by Wilkinson for travelling from a first location to a second (i.e. destination) location.  Examiner further notes wherein a track travelling system would limit the travelling capabilities of said robotic device, and therefore, the robotic device as taught by Wilkinson would be even more dynamic and efficient in performing the tasks executed by said robotic device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664